Citation Nr: 1042220	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-28 250 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to May 13, 2006.  

2.  Entitlement to an evaluation in excess of 50 percent for PTSD 
from May 13, 2006.  

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty from April 1965 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Columbia, South Carolina, 
regional office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously before the Board in October 2009.  At 
that time, the Board increased the evaluation for the Veteran's 
PTSD from 30 percent to 50 percent, effective from May 13, 2006.  

The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2010 Order, 
the Court remanded the appeal back to the Board for action 
consistent with an August 2010 Joint Motion for Partial Remand.  
The Court characterized the PTSD appeal as two separate issues, 
and the Board has done the same.  The appeal has now been 
returned to the Board for further review.  

The Board notes that it has assumed jurisdiction of the claim for 
entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected disabilities, 
because such claim has been raised by the record and by the 
Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In September 2010, the Veteran submitted additional evidence in 
the form of lay statements and VA treatment records.  He 
requested that his appeal be remanded to the RO for initial 
review of the newly submitted evidence.  Therefore, the Board 
must remand this appeal in order to protect the Veteran's right 
to due process.  

The evidence received from the Veteran in September 2010 includes 
VA treatment records.  This indicates that there may be 
outstanding VA records pertaining to the Veteran's treatment.  
The Board finds that an attempt must be made to obtain these 
records and place them in the claims folder.  

Finally, the Board notes that the Veteran was last afforded a VA 
examination of his PTSD in May 2006.  The Board finds that the 
Veteran should be scheduled for a VA examination in order to 
ascertain the current level of severity of his PTSD and to 
address issues raised by the August 2010 Joint Motion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for his PTSD since 2006.  After 
securing the necessary release, the RO 
should obtain any of these records not 
previously obtained and associate them with 
the claims folder. 

2.  Schedule the Veteran for a VA 
neuropsychiatric examination of his PTSD.  
All indicated tests and studies should be 
conducted.  The claims folder must be 
provided to the examiner for use in the 
study of this case, and the examiner must 
indicate in the report that the claims 
folder has been reviewed.  In particular, 
the examiner's attention is directed to the 
May 2003 VA outpatient treatment note in 
which the Veteran states that he had quit 
his job due to medical reasons and 
increasing PTSD symptoms.  The examiner's 
attention is also directed to the August 
2003 VA examination at which the Veteran 
also stated he had retired in January 2003 
due to difficulties controlling his anger.  
After the completion of the examination and 
review of the record, the examiner should 
attempt to express the following opinions: 

1) Is it as likely as not that the symptoms 
demonstrated in the May 2003 VA treatment 
records, August 2003 VA examination, and 
other contemporaneous records support a 
finding that the Veteran's PTSD rendered 
him unemployable at that time?

2) Is it as likely as not that the 
Veteran's current PTSD symptoms prevent him 
from being gainfully employed?
The reasons and bases for these opinions 
should be included in the examination 
report.  If the examiner finds that the 
opinions cannot be expressed without resort 
to speculation, the reasons and bases for 
this finding should be noted, as well as 
any missing evidence that would make it 
possible to provide the requested opinions. 

3.  After the development requested above 
has been completed to the extent possible, 
review the record to ensure that all 
requested development has been completed.  
If any benefit sought on appeal, for which 
a notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


